      Case 1:16-cr-00838-DLC Document 92 Filed 02/09/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA               :              16cr838-02(DLC)
                                       :
               -v-                     :                    ORDER
                                       :
LAZARO MANUEL MARTINEZ-ALONZO,         :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     The next conference in this violation of supervised release

proceeding is scheduled for February 11, 2021 at 9 a.m.          The

defendant is incarcerated.     Due to the COVID-19 pandemic, the

defendant may have the option of appearing in court or through a

videoconference.   If, due to the increase in demand for

videoconference proceedings, a videoconference is not available

it may be possible to arrange for a telephone conference.

Accordingly, it is hereby

     ORDERED that defense counsel shall respond to the following

two questions by noon on February 10, 2021:

       1) Does the defendant consent to have the conference
          proceed as a videoconference?

       2) If a videoconference is unavailable, does the
          defendant consent to have a telephone conference?
         Case 1:16-cr-00838-DLC Document 92 Filed 02/09/21 Page 2 of 2



     If the defendant consents to either option, please complete

and submit the written consent form attached to this Order if it

is feasible to do so.


Dated:      New York, New York
            February 9, 2021

                                    __________________________________
                                              DENISE COTE
                                      United States District Judge




                                      2
